Citation Nr: 0026551	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  97-35 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for polyneuropathy of 
the lower extremities.

2.  Entitlement to service connection for a chronic lung 
condition, to include bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, Appellant's wife



ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to August 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO denied service connection for 
polyneuropathy of the lower extremities and for chronic 
bronchitis, both claimed as due to herbicide exposure.  The 
veteran has since requested to cancel his appeal of the 
polyneuropathy due to herbicide exposure claim, which is 
addressed below.  As for his chronic bronchitis claim, the 
veteran now claims that the issue is a chronic breathing 
problem, although the record is unclear whether he still 
claims this condition was caused by herbicide exposure.  
Therefore, in order to most fairly adjudicate the veteran's 
claim the Board will address this issue as a chronic lung 
condition claim, to include chronic bronchitis, and also 
consider the herbicide exposure causation issue.   


FINDINGS OF FACT

1.  In a June 1997 statement submitted to the RO, and prior 
to the promulgation of a decision in the appeal, the veteran 
notified the RO that he wished to withdraw his appeal of 
service connection for polyneuropathy of the lower 
extremities due to herbicide exposure.

2.  The record does not contain competent medical evidence of 
a nexus between a current chronic lung condition and a 
disease or injury in service. 

3.  The record does not show that the veteran has a current 
disease for which herbicide agent exposure may be presumed.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran concerning the issue of entitlement to service 
connection for polyneuropathy of the lower extremities due to 
herbicide exposure have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 1991 & Supp. 1999); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (1999).

2.  The claim for service connection for a chronic lung 
condition is not well grounded.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

	I.  Withdrawal of polyneuropathy issue

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b)(1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c)(1999).  In a June 1997 
correspondence to the RO, the veteran withdrew his appeal 
concerning entitlement to polyneuropathy of the lower 
extremities due to herbicide exposure.  Hence, there remain 
no allegations of error of fact or law for appellate 
consideration of this issue.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed 
without prejudice.


II. Chronic lung condition

The threshold question that must be resolved regarding each 
claim is whether the appellant has presented evidence that 
each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The veteran's 
representative has argued that VA has expanded its duty to 
assist the claimant by provisions in its manual M21-1, and 
that the Board should determine whether the RO has followed 
the guidelines therein and remand the appeal for further 
development if the RO has no followed such guidelines.  This 
manual is not supposed to be a substantive rule.  See Fugere 
v. Derwinski, 1 Vet. App. 103, 106 (1990).  The 
representative has not cited to a court decision that holds 
that the cited portions of M21-1 are substantive rules.  
Consequently, the Board sees no basis upon which to comply 
with the representative's request in this regard.  

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals, 
hereinafter "the Court") has held that a well grounded 
claim is comprised of three specific elements:  (1) evidence 
of a current disability as provided by a medical diagnosis; 
(2) evidence of incurrence or aggravation of a disease or 
injury in service as provided by either lay or medical 
evidence, as the situation dictates; and, (3) a nexus, or 
link, between the inservice disease or injury and the current 
disability, as provided by competent medical evidence.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 
604 (Fed. Cir. 1996) (table).  In the absence of any one of 
these three elements, the Board must find that a claim for 
service connection is not well grounded and therefore must be 
denied, pursuant to the decision of the Court in Edenfield v. 
Brown, 8 Vet. App. 384 (1995).

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 1991).  
In the absence of chronicity at onset, a grant of service 
connection requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b) (1999).  

The Board first considers whether there is evidence of a 
current lung disability.  Medical progress notes from Gene D. 
Ring, M.D., dated from February to December of 1998, revealed 
medical observations of some rhonchi in the lungs with 
expiratory wheezes, a cough, congestion and shortness of 
breath, along with a consistent diagnosis of chronic 
bronchitis.  The Board finds that this is sufficient evidence 
of a current lung disability for purposes of a well-grounded 
claim.  See Caluza, supra.     

As for evidence of an inservice disease or injury related to 
a lung condition, the veteran's service medical records do 
not reveal any evidence of chronic bronchitis in service.  
However, his June 1967 "Report of Medical History", as part 
of his separation physical examination does show that he 
complained of shortness of breath and pain or pressure in his 
chest at that time.  No specific diagnosis resulted from this 
complaint.  

During his February 1997 RO Hearing, the veteran testified 
that he actually starting having problems with his breathing 
and with colds immediately after service discharge.  He 
testified that he sought immediate medical attention for this 
condition from his private physicians at the time, Doctors 
Ashcroft and Lowery.  He and his wife further testified that 
his medical condition was described at various times as flu 
symptoms, pneumonia, walking pneumonia, and bronchitis, for 
which he received antibiotic medication.  He stated that his 
lung condition has persisted ever since those initial medical 
evaluations immediately following service discharge.  He 
explained, however, that he has been unable to obtain the 
records of treatment going back to 1967 because the doctors' 
office destroyed them.  He did state that he could show 
evidence of treatment for bronchitis going back to 1971, 
after he began working for Firestone.  

The record does include medical treatment logs, presumably 
work related, which show that the veteran exhibited flu 
symptoms on several occasions going back to August 1971, and 
possible pneumonia in April 1976, all of which caused him to 
miss work.  The Board also finds some consistency throughout 
the years in the record of the veteran's complaints of colds 
and treatment for flu symptoms and pneumonia, such as in 
medical treatment logs from June 1983.  The Board also notes 
that a December 1997 letter of treatment from Dr. Ring states 
that he and Dr. Luker have seen the veteran off and on since 
1972 for breathing problems and marked respiratory 
restrictions.  The Board also notes that the statements 
submitted from the veteran's wife, mother, sister, and others 
regarding his breathing problems throughout the years since 
service discharge support his claim of continuous bronchitis 
and lung related conditions since service.  The Board finds 
that continuity of symptomatology of the veteran's lung 
condition has been shown to be medically documented from 1971 
to the present.  See 38 C.F.R. § 3.303(b) (1999).  As for the 
period from service discharge in 1967 to 1971, there is no 
documented medical evidence on record of treatment of a 
bronchitis or lung condition.  However, the testimony of the 
veteran and his wife, as well as the numerous lay statement 
submitted on this subject, lead the Board to conclude that, 
given the benefit of the doubt, the veteran has shown 
continuity of symptomatology of a chronic lung condition.  
However, this does not conclude the assessment of whether the 
veteran's claim is well grounded.  

The veteran must also provide evidence of a medical nexus 
between a current lung condition and his active military 
service.  The evidence shows that he has not satisfied this 
element of a well-grounded claim.  The medical evidence that 
comes the closest to addressing this shortcoming for a well-
grounded claim is the December 1997 letter from the veteran's 
private physician, Dr. Ring.  As previously discussed, Dr. 
Ring states in this letter that he had treated the veteran 
periodically since 1972 for breathing problems and marked 
respiratory restrictions, and that the veteran's condition 
has advanced to chronic lung problems with respiratory 
chronic obstructive pulmonary disease (COPD) and 
emphysematous changes.  The letter goes on to state that, 
"[h]e was exposed sometime back during his armed service 
days to Agent Orange in Vietnam and I'm not sure that this 
doesn't have some bearing on his chronic problems."  

The Board does not find that this satisfies the nexus 
requirement.  First, as the Board will discuss below 
regarding herbicide exposure and 38 C.F.R. § 3.309(e), there 
is no competent medical evidence that the veteran was exposed 
to Agent Orange or any other herbicide agent in service.  Dr. 
Ring's statement that the veteran was exposed to such an 
agent is clearly based on the veteran's personal assertions, 
and is not supported by medical evidence.  Second, the Board 
finds that Dr. Ring's statement that he is "not sure that 
this doesn't have some bearing on" the veteran's current 
lung condition does not equate to an opinion that the lung 
condition is related to service, regardless of the issue of 
herbicide exposure.  This statement does not provide an 
opinion that there is a plausible basis for a nexus between 
this current disability and service.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); see also Bostain v. 
West, 11 Vet. App. 124, 127 (1998).  The doctor has merely 
stated that he is not sure that the veteran's service did not 
cause his current condition.  He has not addressed, by this 
statement in the negative, the issue of whether he believes 
that the veteran's active service did cause his current 
condition.  Quite simply, the evidence from this December 
1997 letter falls shy of the requisite nexus between service 
and a current chronic lung disability.         
       
The Board also notes that a similar letter from Dr. Ring, 
dated just a few months earlier in April 1997, states that 
the veteran has "chronic bronchitis with cerebral vascular 
disease and peripheral vascular disease, unknown cause."  
(emphasis added).  This is further evidence from Dr. Ring 
showing the lack of nexus between this chronic lung, or 
specific bronchitis, condition and the veteran's active 
service.  The Board has found no other medical evidence of 
record that addresses this potential nexus question. 

As stated in the Introduction, the record appears to be 
unclear concerning whether the veteran still claims that his 
bronchitis or lung condition is due to herbicide exposure.  
However, in looking at the relevant regulations, the Board 
finds that the veteran has not satisfied the requirements to 
present a well-grounded claim for a disability caused by 
herbicide exposure.  38 C.F.R. § 3.309(e) states that if a 
veteran was exposed to a herbicide agent during active duty, 
certain diseases may be presumed to be service connected; 
however, the condition must be manifested to a degree of 10 
percent or more within one year following service discharge.  
38 C.F.R. § 3.307(a)(6)(ii) (1999).  A review of the medical 
evidence finds that the veteran has not been diagnosed with 
one of the enumerated diseases found in § 3.309(e).  
Therefore, the Board is not free to presume that the veteran 
was exposed to herbicide agents in service.  See McCartt v. 
West, 12 Vet. App. 164, 168 (1999).  A service connection 
claim by the veteran for chronic bronchitis, breathing 
problems or a generalized chronic lung condition is, thus, 
not well grounded.  

In assessing all of the evidence of record regarding a nexus 
between the veteran's active military service and his current 
chronic lung disability, the Board is left with simply the 
veteran's assertions, and those by the lay witnesses 
submitting statements on his behalf, that the current lung 
disability, including chronic bronchitis, was caused by 
active service.  However, the record does not show that the 
veteran or any of the lay witnesses is a medical professional 
or has the training and expertise that would qualify him or 
her to provide opinions on clinical findings regarding the 
etiology of his chronic lung condition or its relationship to 
service.  Consequently, these statements do not constitute 
competent medical evidence for the purpose of making the 
veteran's claim well grounded.  See Espiritu, supra ; 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  

The veteran has failed to submit a well-grounded claim on 
this issue before the Board.  The Court has held that, when a 
claimant fails to submit a well grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996).  In this case, the Board finds that this procedural 
consideration has been satisfied.  In particular, the Board 
notes that the  statement of the case and subsequent 
statements of the case advise the veteran that there is no 
evidence that his current lung condition is due to his active 
service or exposure to an herbicide agent.  Moreover, unlike 
the situation in Robinette, he has not put VA on notice of 
the existence of any specific, particular piece of evidence 
that, if submitted, could make his claim well grounded.

ORDER

The appeal of the claim for service connection for 
polyneuropathy of the lower extremities due to herbicide 
exposure is dismissed.

Entitlement to service connection for a chronic lung 
condition, to include bronchitis, is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

